 
 
I 
108th CONGRESS
2d Session
H. R. 5100 
IN THE HOUSE OF REPRESENTATIVES 
 
September 15, 2004 
Mrs. McCarthy of New York (for herself, Mr. Hoeffel, Mr. Ferguson, and Mr. Castle) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To reinstate for 10 years the repealed criminal provisions relating to assault weapons and large capacity ammunition feeding devices. 
 
 
1.Short titleThis Act may be cited as the Neighborhood Security Act. 
2.Reinstatement for 10 years of repealed criminal provisions relating to assault weapons and large capacity ammunition feeding devices 
(a)Reinstatement of provisions wholly repealedParagraphs (30) and (31) of section 921(a), subsections (v) and (w) and Appendix A of section 922, and the last 2 sentences of section 923(i) of title 18, United States Code, as in effect just before the repeal made by section 110105(2) of the Violent Crime Control and Law Enforcement Act of 1994, are hereby enacted into law. 
(b)Reinstatement of provisions partially repealedSection 924 of title 18, United States Code, is amended— 
(1)in subsection (a)(1), by striking subparagraph (B) and inserting the following: 
 
(B)knowingly violates subsection (a)(4), (f), (k), (r), (v), or (w) of section 922;; and 
(2)in subsection (c)(1)(B), by striking clause (i) and inserting the following:  
 
(i)is a short-barreled rifle, short-barreled shotgun, or semiautomatic assault weapon, the person shall be sentenced to a term of imprisonment of not less than 10 years; or. 
(c)SunsetEffective 10 years after the date of the enactment of this section— 
(1)the provisions enacted by subsection (a) of this section are repealed; and 
(2)section 924 of title 18, United State Code, is amended— 
(A)in subsection (a)(1)(B), by striking (r), (v), or (w) and inserting or (r); and 
(B)in subsection (c)(1)(B)(i), by striking short-barreled shotgun, or semiautomatic assault weapon and inserting or short-barreled shotgun. 
 
